Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered March 11, 1998, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court did not err in allowing the seven-year-old complainant to testify under oath. Her responses to the court’s preliminary questioning indicated that she had “ ‘some conception’ ” (People v Parks, 41 NY2d 36, 46) of the obligations of an oath and the consequences of giving false testimony, including the fact that she could be punished by God (see, People v Nisoff 36 NY2d 560; People v Guerrero, 250 AD2d 703; Matter of Jason FF., 224 AD2d 900; People v Davila, 223 AD2d 722).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.